Caton, C. J. This is an action upon a promissory note given for the balance of the agreed price of a buggy, purchased of an administrator, and the question is, whether a false warranty of the buggy may be shown in defense of the action. If the law did not authorize the administrator to bind the estate by a warranty of the article sold, neither will it authorize him by means of a false warranty to sell the buggy for double its value, and after receiving its full value in cash, procure the purchaser’s note for as much more, and then collect the note. The law will not sanction that mode of increasing the amount of the assets of an estate for the benefit of creditors, at, the expense of' innocent parties. No just law for the government of an upright, fair-dealing people, contains any such traps as this. An estate cannot and should not be augmented in this way. We may, and are bound to presume, that without this warranty, the purchaser would only have given the actual value of the buggy, which, according to the evidence, he paid in cash. The warranty was the consideration of the note, which was the excess of the real value. It was a false warranty, and has entirely failed, and so has the consideration of the note failed. We do not now wish to be understood that the administrator was so authorized to bind the estate by the warranty, or that he might be sued upon it as administrator; but the proof of the warranty and its failure shows a failure of the consideration of the note. Had the administrator received the full price agreed upon for the buggy, with the warranty, in cash at the time, and this were an action brought to recover back that portion of the money which was in excess of the real value, another question would be presented, which we do not propose now to decide. Whether that money which ex equo et bono belonged to the purchaser should be withheld from him and distributed to the creditors, must be reserved for determination till the question actually arises. The judgment is affirmed. Judgment affirmed.